Citation Nr: 0800168	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial, compensable rating for a left 
shoulder disability.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran had verified periods of active duty for training 
(ACDUTRA) from June 1992 to August 1992, and from June 1993 
to August 1993; he also served on active duty from March 2003 
to March 2004.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision in 
which the RO granted the veteran's claim for service 
connection for impingement syndrome of the left shoulder and 
awarded a 0 percent (noncompensable) rating, effective March 
9, 2004, and denied his claims for service connection for 
flat feet, for residuals of left knee surgery and for 
residuals of right knee surgery.  In April 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in March 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2006.

In August 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the representative requested, and the undersigned granted, a 
60-day abeyance period for the submission of additional 
evidence.  The appellant has submitted additional evidence to 
the Board, waiving initial RO consideration of the evidence.  
The Board accepts the additionally-received evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2007).

Because the claim for higher rating for left shoulder 
disability involves a request for a higher rating following 
the grant of service connection, the Board has characterized 
the claim in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

The record reflects conflicting evidence on the severity of 
the veteran's left shoulder disability. Range of motion 
testing  on April 2004 VA examination revealed forward 
flexion to 160 degrees, abduction to 180 degrees, and 
internal and external rotation to 90 degrees; these findings 
are indicative of, at most, only a slight disability under 
Diagnostic Code (DC) 5201.   On November 2005 VA examination, 
flexion was to 90 degrees, abduction to 80 degrees, and 
internal and external rotation to 90 degrees; these figures 
would appear to support a higher rating under DC 5201.  
However, the VA examiner stated that he took the November 
2005 readings "with a grain of salt" because x-rays and a 
magnetic resonance imaging (MRI) scan were normal, and he 
thought that the marked deterioration over a short time 
period was based entirely on subjective complaints of pain.  
The examiner also opined that he did not think there had been 
any change whatsoever in the condition of the veteran's left 
shoulder since the previous examination.

To ensure that the current record includes contemporaneous 
findings that accurately reflect the severity of the 
veteran's shoulder disability, the Board finds that further 
VA examination of the veteran's left shoulder, by an 
orthopedic physician-if  possible, one who has not 
previously examined the veteran-would be helpful in 
resolving the claim for increase.  See 38 U.S.C.A. § 5103A.

Pertinent to the claims for service connection, the Board 
notes that service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated 
during a veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  The Board observes that, 
with respect to the veteran's Army National Guard service, 
the applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22), (23), 
(24) (West 2002); 38 C.F.R. § 3.6 (2007).  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(a) (2007).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Service treatment records indicate that flat feet was noted 
on the veteran's National Guard enlistment examination dated 
in March 1992.  The report of one of the April 2004 VA 
orthopedic examinations noted that the veteran had bilateral 
knee pain since basic training in 1992.  Further, a June 1992 
service treatment record includes a signed note from a 
private physician which reflected that the veteran was being 
treated by Dr. M.T.C. for lateral meniscal irritation of both 
knees and that it was imperative that the veteran not run or 
jump at this time.

Service treatment records also show treatment of the 
veteran's feet and knees during service.  For example, the 
veteran was seen for pain in his feet, knees and left 
shoulder in October 2003.  A Medical Board report dated in 
October 2003 notes a past medical history with both knees and 
with flat feet.  A medical examination that same month noted 
abnormalities of the right knee and that his flat feet were 
moderate and symptomatic.  On the veteran's report of medical 
assessment that month he checked the box to indicate that his 
overall health was worse compared to his last examination 
because, in part, his knees and feet had experienced pain 
greater than what he had experienced prior to his call-up to 
active duty in March 2003.  The veteran, in his NOD and 
substantive appeal as well as in a report of medical history 
dated in October 2003, contended that his flat feet and knees 
were aggravated by his running and walking in service.  A 
February 2004 service treatment record indicates that the 
veteran was on profile for his knees, feet and shoulder.  
Another February 2004 record shows that the veteran was seen 
that month for knee pain.  

The Board notes that the April 2004 VA examiner, who examined 
the veteran for his flat feet, right knee and left knee 
disorders, did not offer an opinion as to the relationship, 
if any, between flat feet and knee disabilities and the 
veteran's service.  In a signed statement received in 
December 2007, R.A.S., D.P.M., stated that, after review of 
the veteran's VA hospital file and medical records, it was 
his conclusion that being on his feet through the years had 
aggravated the veteran's condition, and being in the military 
had caused more wear and tear than if the veteran had been 
sitting behind a desk.  However, Dr. R.A.S. did not expressly 
state that the veteran's feet and knee disabilities were 
aggravated by in-service injury or disease, or provide a 
stated rationale for the opinion expressed.

Given the above, the Board finds that medical opinions 
explicitly addressing  the medical relationship, if any, 
between the veteran's knees and flat feet and service (to 
include his period of active duty for training)-that is 
supported by fully-stated rationale-would be helpful in 
resolving the service connection claims.  See 38 U.S.C.A. 
§ 5103A.  In rendering the requested opinions, the examiner 
should specifically address, inter alia, whether any pre-
existing problems related to the veteran's flat feet and 
knees were aggravated during service, and whether any claimed 
disability is otherwise medically related to service.  

Hence, the RO should arrange for the appellant to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The appellant is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in a denial of claims for service 
connection and for higher initial rating (as such original 
claims will be considered on the basis of evidence of 
record).See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent evidence. 

In his April 2005 NOD, the veteran asserted that he underwent 
two surgeries on his right knee in November 1997 and October 
1998.  As no record of these surgeries are found in the 
claims file, the RO should request information and 
authorization from the appellant to obtain these medical 
records.  The RO also should ensure that the veteran's 
service treatment records from his two periods of active duty 
for training are of record in the claims file.

The RO should also give the appellant another opportunity to 
present information and evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession.  The RO should specifically request 
that the veteran provide current, signed authorization to 
enable it to obtain all outstanding records from private 
physicians or medical facilities where he was treated that 
pertain to the claims on appeal.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims for service connection and for a 
higher rating.  In adjudicating the claim for higher rating 
for the left shoulder disability, the RO should document its 
consideration of whether "staged rating"  (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), pursuant to Fenderson (cited to above), is 
appropriate.
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to ensure that all service 
treatment records from the veteran's 
periods of active duty for training from 
June 1992 to August 1992, and from June 
1993 to August 1993, are in the claims 
file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the claims on appeal.  The RO 
should specifically request that the 
veteran provide current signed 
authorization to enable it to obtain all 
outstanding records related to the two 
surgeries on his right knee in November 
1997 and October 1998. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.  

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
orthopedic examination of the left 
shoulder, feet and both knees, by an 
appropriate physician (M.D.) who has not 
previously examined him, if possible, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the  examination report 
should reflect consideration of the 
veteran's documented medical history and 
the appellant's assertions.  All indicated 
tests, studies, and consultations should 
be accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be set forth in detail. 
The examiner should offer specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected left 
shoulder disability.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  The physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion. 

The examiner should also identify all 
current disability/ies affecting the feet, 
the right knee, and left knee.  With 
respect to each diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the disability 
is the result of injury or disease 
incurred or aggravated during active duty 
(from March 2003 to March 2004) or during 
a period of verified active duty for 
training (from June 1992 to August 1992 or 
from June 1993 to August 1993).  In 
rendering these opinions, the physician 
should address the following: (a) whether 
the disability in question pre-existed the 
veteran's entrance into military service; 
if so, (b) whether the disability in 
question increased in severity in service; 
and, if so, (c) whether such increase in 
severity represented the natural 
progression of the condition, or was 
beyond the natural progress of the 
condition (representing a permanent 
worsening of the disability in question).  
If the physician determines that the 
disability in question did not pre-exist 
service, he or she should opine whether 
this disability had its onset in service 
or is otherwise medically related to an 
in-service injury or disease.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  
5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for a higher 
initial rating for a left shoulder 
disability, and the claims for service 
connection for flat feet, a right knee 
disability, and a left knee disability, in 
light of all pertinent evidence and legal 
authority.  In adjudicating the claim for 
higher rating for the left shoulder 
disability, the RO should document its 
consideration of whether "staged rating"  
(i.e., assignment of different ratings for 
distinct periods of time, based on the 
facts found), pursuant to Fenderson (cited 
to above), is appropriate.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2007).



